Per Curiam.
The application of relator for a writ of mandamus to vacate the judgment entered by respondent court and for other relief was heard on October 24, 1955, and by permission of the court, the Attorney General’s office was permitted to show that an appeal is pending from the judgment of respondent court, and it appearing to the court that the relief here sought can be granted by this court on the appeal from the judgment;
It is ordered that the application for the writ of mandamus be and the same is hereby denied.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, ANDERSON, DAVIS and BOTTOMLY, concur.